Appeal from a decision of the Workmen’s Compensation Board, filed February 18, 1971, which determined that Interfaith Hospital of Queens was the general employer of claimants, that Spartacus Construction Corp. was their special employer and that Spartacus Construction Corp. and its carrier were solely liable. The board found “that Interfaith Hospital, non-insured employer, is the general employer and Spartacus Construction Corp. is the special employer, that inasmuch as the accident occurred at a specific location, the maintenance of which was the responsibility of the Spartacus Construction Corp., the Spartacus Construction Corp. and its carrier, Hartford Accident, are solely liable.” Decision affirmed, with costs to respondents filing briefs. Herlihy, P. J., Greenblott, Cooke, Simons and Kane, JJ., concur.